DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings fail to include any reference numbers.  While the figures are annotated, the lack of reference numbers makes it difficult to link the drawings to the specification and to determine if all of the claimed elements are shown in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  Line 4 of claim 1 requires “a secondary blowout preventer” however the claim fails to first require a first blowout preventer.  It is not possible to have a second of an element without there being a first.  It is suggest that “a secondary blowout preventer” be changed to --a snubbing blowout preventer--.

Regarding claim 3:  Claim 3 requires that the “snubbing section” include “an annual BOP” and “a single stripping BOP” while claim 1 requires that the “snubbing section” include “a secondary blowout preventer”.  As such it is unclear if the BOPs of claim 3 are in addition to the snubbing BOP of claim 1 or if the BOPs of claim 3 are part of the snubbing BOP of claim 1.  If it is the latter, it is suggested that “a secondary blowout preventer” be changed to “a snubbing blowout preventer section” as a BOP itself cannot contain multiple BOPs.

Regarding claim 4:  Claim 4 requires that the “snubbing section” include “an annual BOP” while claim 1 requires that the “snubbing section” include “a secondary blowout preventer”.  As such it is unclear if the BOP of claim 4 is in addition to the snubbing BOP of claim 1 or if the BOP of claim 4 is part of the snubbing BOP of claim 1.  If it is the latter, it is suggested that “a secondary blowout preventer” be changed to “a snubbing blowout preventer section” as a BOP itself cannot contain multiple BOPs.

Regarding claim 6:  Claim 6 contains the trademark/trade name TEFLON.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe TEFLON interior components and, accordingly, the identification/description is indefinite.

Regarding claim 13:  The use of such terms as “can be” render a claim indefinite as it is unclear if the related structure or function is required.  As such the meets and bounds of the claim cannot be determined.

Regarding claims 2, 5, and 7-12:  These claims are rejected due to their dependence on one of the above claims.

 Regarding claim 14:  Line 4 of claim 14 requires “a secondary blowout preventer” however the claim fails to first require a first blowout preventer.  It is not possible to have a second of an element without there being a first.  It is suggest that “a secondary blowout preventer” be changed to --a snubbing blowout preventer--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folk (US 2007/0193749).

[AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox ()][AltContent: textbox (A)][AltContent: ]
    PNG
    media_image1.png
    769
    556
    media_image1.png
    Greyscale




Regarding claims 1 and 14:  Folk discloses an integrated snubbing platform 10 – Fig 29 comprising:
a.    a snubbing section A comprising:
i.    a snubbing jack assembly 11; and
ii.    a secondary blowout preventer (BOP) 25a connected to the snubbing jack assembly; and
b.    a primary BOP section B connected directly to the secondary BOP Fig 29;
wherein the integrated snubbing platform is transportable as a single unit and mountable onto a wellhead as a single unit [0059], Fig 3.

Regarding claim 2:  Wherein the integrated snubbing platform is mountable onto a wellhead by opening only one sealing gasket 131 – Fig 29.

Regarding claim 4:  Wherein the snubbing section comprises one or more traveling slips 23, one or more stationary slips 22, an annual BOP 25a, and an equalizer spool 134, said equalizer spool comprising one or more ports C for allowing for bleed off and pressure equalization of the snubbing section Fig 29.

Regarding claim 7:  Wherein the primary BOP stack section comprises one or more double BOP’s D, E – Fig 29 and a further equalizer spool 131.

Regarding claim 8:  Wherein the primary BOP stack section further comprises an annular BOP 133 above the double BOP.

Regarding claim 9:  Wherein the hydraulic assembly comprises one or more hydraulic jack cylinders 93 that extend a full length of both the snubbing and primary BOP sections of the platform Fig 29.

Regarding claim 10:  Wherein the hydraulic jack cylinders are anchored and supported at 141 from an upper crosshead 26 located between the stationary slips and the annual BOP of the snubbing section Fig 29.

Regarding claim 11:  Wherein the hydraulic jack cylinders are accommodated through a mid-ship plate 142 located between the snubbing section and the primary BOP section, so as to be floatable through the mid-ship plate Fig 30A, 30B.

Regarding claim 13:  Wherein the integrated snubbing platform can be operated by a remote control panel operated by a single operator Fig 1, 12 – [0015], [0075].

Regarding claim 14:  Folk discloses a method of assembly of the above described snubbing platform onto a wellhead, said method comprising the steps of:
Fig 2; and
b.    mounting the integrated snubbing platform onto a wellhead as a single unit Fig 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Shah (US 2014/0209299).

Folk discloses that the snubbing section comprises a jackplate housing 26/142 one or more traveling slips 23, a hydraulic assembly 93, one or more stationary slips 22, and a single stripping BOP 25a.
Folk fails to disclose that the snubbing section also includes an annular BOP.
20 and a single stripping BOP 50 – Fig 1, [0028], [0032].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Folk so that the snubbing section included both a stripping BOP and an annular BOP as taught by Shah as the type and number of BOPs in such a stack are dependent on the use preferences and multiple BOPs ensure safe operations by allowing the operator to control the well in the event of a failure [0032].
	
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk.

Regarding claim 5:  Folk discloses all of the limitations of the above claim(s) except for the stripping BOP comprising hardened rubber interior components.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Folk so that the stripping BOP had hardened rubber interior components, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 6:  Folk discloses all of the limitations of the above claim(s) except for the stripping BOP comprising TEFLON interior components.
In re Leshin, 125 USPQ 416.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Smith et al. (US 6,158,516, Smith).

Folk discloses all of the limitations of the above claim(s) except for snubbing section and primary BOP section being powerable by a central hydraulics system.
Smith discloses a snubbing assembly similar to that of Folk.  Smith further discloses that the well control equipment, BOPs, and valves for both sections of the assembly can be manifolded together to use the same accumulator system 4:38-41.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Folk so that the snubbing section and primary BOP section were powered by a central hydraulic system as taught by Smith in order to have been able to control one or both of the sections in the event of a well control incident 4:38-41.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


3/15/2021